Citation Nr: 0033482	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-17 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee status post meniscectomy.  

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had active service from May 1966 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for the residuals 
of a right knee medial meniscectomy, rated as 10 percent 
disabling, and PTSD, rated as non-compensable.  The veteran 
perfected an appeal of the assigned ratings.

During the course of this appeal, the RO granted a 10 percent 
evaluation for PTSD effective in November 1998.  Because the 
pertinent rating criteria provide for a higher evaluation for 
this disability, the Board finds that the issue of 
entitlement to a higher disability rating for PTSD remains in 
contention.  Fenderson v. West, 12 Vet. App. 119 (1999) (the 
veteran is presumed to be seeking the maximum benefit allowed 
by law and a claim remains in controversy if the RO grants 
less than the maximum available benefit).

The Board notes that in his January 1998 notice of 
disagreement the veteran expressed disagreement with the 
ratings assigned for the above-described issues and the 
ratings assigned for hearing loss and tympanic membrane 
perforation.  In his November 1998 substantive appeal, 
however, he continued to express disagreement only with the 
ratings assigned for the right knee disorder and PTSD.  The 
Board finds, therefore, that the issues of entitlement to 
higher disability ratings for hearing loss and the perforated 
tympanic membrane are not within its jurisdiction.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993) (a substantive appeal must be filed in order for the 
Board to have jurisdiction of a particular issue); 38 C.F.R. 
§ 20.200 (2000).

In his January 1998 notice of disagreement the veteran 
indicated that he was seeking entitlement to service 
connection for a left knee disorder, which he attributed to 
stress caused by the service-connected right knee disorder.  
This issue has not been developed or adjudicated by the RO, 
and is referred to the RO for appropriate action.  See Bruce 
v. West, 11 Vet. App. 405 (1998) (issues that are raised for 
the first time on appeal should be referred to the RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
support his claim, obtained all relevant evidence designated 
by the veteran, and provided the veteran with VA medical 
examinations to substantiate his appeals of the assigned 
ratings.

2.  The right knee disorder is manifested by degenerative 
changes, pain, stiffness, crepitus, and functional range of 
motion from zero to 70 degrees.

3.  The symptoms of PTSD include a flattened affect, 
depression, anxiety, anger and irritability, sleep 
disturbance, and social isolation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for right knee status post meniscectomy are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 
4.71, Plate II, 4.71a, Diagnostic Codes 5003, 5259, 5260, and 
5261 (2000).

2.  The criteria for a 30 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records indicate that in August 
1968 he was hospitalized with a diagnosis of depressive 
reaction, moderate, precipitated by Vietnam service.  He was 
discharged from the hospital after 18 days and returned to 
full duty.  He also underwent an arthrotomy with medial 
meniscectomy of the right knee in March 1969 due to 
complaints of pain and locking in the knee.  His service 
records show that he served in Vietnam from April to August 
1968 as an aircraft mechanic.

The veteran initially claimed entitlement to VA compensation 
benefits in April 1997.  During an August 1997 VA examination 
he reported having intrusive thoughts and nightmares about 
Vietnam, that he avoided any stimulus related to Vietnam, and 
that he had memory loss for specific events that occurred 
there.  He demonstrated persistent symptoms of arousal, 
hypervigilance, and a heightened startle response.  He had 
been married to the same woman since the age of 19, and he 
had four children with whom he had good relationships.  Since 
leaving Vietnam he had held three jobs and, at the time of 
examination, worked as a buyer where he controlled and 
maintained equipment.  He stated that he enjoyed his job very 
much.  He denied having received any psychiatric treatment 
since his separation from service.

On examination, his thoughts were clear and logical without 
loosening of associations or flights of ideas.  There was no 
evidence of hallucinations, delusions, or suicidal ideation.  
His affect was restricted and his mood was one of concern.  
He stated that he had episodic depression, but needed little 
sleep and denied insomnia.  He was oriented in all spheres 
and had good recall.  The examination resulted in a diagnosis 
of PTSD and the examiner provided a Global Assessment of 
Functioning (GAF) score of 75.  The examiner noted that 
although the veteran was experiencing the symptoms of PTSD, 
he had been able to function well and that his symptoms did 
not interfere with his employment or relationships.  

In conjunction with an August 1997 VA medical examination the 
veteran reported having undergone the knee surgery in 
service, after which he was returned to full duty.  He also 
reported having increased swelling and pain in the right knee 
over the previous five years, and that he occasionally wore a 
universal knee splint.  The examiner found a well-healed 
surgical scar on the medial inferior aspect of the right 
knee.  The range of motion was from zero degrees of extension 
to 140 degrees of flexion.  There was a hint of fullness 
underneath the incision site, but no effusion.  The medial, 
lateral, anterior, and posterior ligaments were all intact.  
On internal rotation and straightening, there was no sign of 
pain.  On external rotation and straightening, there were 
objective signs of pain.  There was no locking, no patellar 
pain on movement, and the patellar inhibition test was 
negative.  

The veteran was able to do ten repetitions of straight-leg 
raising in the sitting position without weight, but struggled 
in completing the repetitions.  He was able to complete ten 
repetitions with a ten-pound weight with little difficulty.  
On squatting, he was able to get down to 110 degrees of 
flexion using both knees and was able to get to 90 degrees 
before experiencing significant pain.  The examiner noted a 
prominent tibial tuberosity on the right knee that was tender 
to palpation.  The examiner provided a diagnosis of status 
post meniscectomy with probable moderately severe 
degenerative symptoms.  The examiner stated that although the 
passive range of motion of the right knee was normal, the 
veteran had a 50 percent loss of knee function and range of 
motion while weight-bearing due to pain caused by the 
degenerative changes.  An X-ray study of the right knee 
showed slight medial joint space narrowing and bone spurs on 
the anterosuperior surface of the patella.

In his January 1998 notice of disagreement the veteran stated 
that he had pain in the right knee, and that he had to avoid 
crowds, unfamiliar places, and people of other nationalities 
because of his memories of Vietnam.

An April 1998 VA treatment record indicates that the veteran 
had difficulty walking more than a few blocks due to deep, 
medial right knee pain.  Examination revealed tenderness to 
palpation at the medial joint line, full flexion and 
extension, no crepitus, and 15 cubic centimeters of effusion.  
The examination resulted in an assessment of medial 
compartment osteoarthrosis, and he was given an injection of 
a steroid and pain reliever in the knee.  An X-ray study 
again showed medial joint compartment narrowing.  In July 
1998 he reported having experienced some relief following the 
injection.  

The veteran underwent a psychiatric evaluation in July 1998, 
during which he denied having received any psychiatric 
treatment since his separation from service, although his 
private physician had prescribed tranquilizers on two 
occasions.  He reported having paranoid ideation; feeling 
hopeless, helpless, and agitated; and being isolated.  He 
stated that he was becoming more of a "loner," and that his 
wife was concerned about him.  On examination he was neat, 
well groomed, and appropriately dressed.  The psychiatrist 
described his appearance as guarded, with a blunt affect.  He 
was well oriented to all spheres but demonstrated a mild 
thought disorder.  The psychiatrist also stated that he was 
quite controlled, with little insight into his problems, and 
that he was very frightened about what might be happening to 
him.  The psychiatrist further stated that much of his 
pathology was related to the PTSD diagnosis, with some 
psychotic features.  He provided a diagnosis of PTSD with 
secondary depression.

The records indicate that the veteran was given a battery of 
psychological tests in August 1998, which resulted in 
diagnoses of PTSD symptoms and a schizoid personality 
disorder.  He was enrolled in the PTSD Treatment Clinic.  His 
treating psychiatrist found that there was very little 
evidence of psychopathology on Axis I, but that he 
demonstrated an Axis II schizoid personality disorder.  The 
veteran denied experiencing any depression or suicidal or 
homicidal ideation.  He reported getting only four hours of 
sleep per night because he didn't have time to sleep.  He 
thought about death and fighting related to Vietnam.  He 
stated that he did not trust anyone outside his immediate 
family.  The psychiatrist described the veteran as an 
"enigma," in that he appeared to be willing himself to good 
health.  The psychiatrist stated that, in his opinion, the 
veteran was experiencing paranoid thought processes and that 
his PTSD symptoms were more severe than the testing 
indicated.

A November 1998 treatment note indicates that the veteran 
denied having any significant depression or suicidal or 
homicidal ideation.  He complained of a great deal of 
agitation and irritability that caused conflict with his 
family.  He also reported having a poor sleep pattern, 
sleeping only two to five hours per night.  On examination he 
was very neat, well groomed, and appropriately dressed.  The 
treating psychiatrist described his affect as stoic or flat.  
As a result of the interview the psychiatrist changed his 
medication.  In January 1999 he reported that his 
relationship with his wife had improved with the medication, 
although he continued to experience anger.  The psychiatrist 
again described him as neat, well groomed, and appropriately 
dressed, with a moderately flat affect.

In June 1999 the veteran reported having had "ESP" since 
his service in Vietnam, which he described as being able to 
predict events that eventually happened.  His psychiatrist 
found that the symptoms could possibly be related to an 
organic disorder or psychosis, and another medication was 
prescribed.  In July 1999 he reported that he continued to 
have "ESP" experiences, which he related to Vietnam.  He also 
reported that his depression, anxiety, and agitation had 
improved.  The psychiatrist again described him as well 
groomed and appropriately dressed.  He also stated that the 
veteran was quite verbal, and that he demonstrated a full 
range of affect.

In a July 1999 statement the veteran stated that he wore the 
brace on his right knee due to instability, in that the knee 
would "go out" if he did not wear the brace.  He also stated 
that his psychiatric medication had been increased.

In August 1999 he complained of increasing problems 
associated with his right knee.  The treating physician 
stated that the veteran was "very jumpy" when he tried to 
examine the right patellofemoral joint.  There was no 
evidence of instability in the knee, but the examiner found 
some residual tenderness to palpation at the medial joint 
line, which he attributed to an operative procedure performed 
in 1999.  The medical evidence indicates, however, that the 
1999 operative procedure was performed on the left knee, not 
the right.  The physician reviewed X-ray studies of the right 
knee and found no evidence of significant degenerative 
pathology, but approved the veteran's request for a knee 
brace.  The VA medical center (MC) provided the brace to the 
veteran in August 1999.  

A September 1999 VA outpatient record indicates that the 
veteran's psychiatrist had referred him for therapy due to 
the "ESP/prescient phenomena" that he had described.  The 
veteran characterized the experiences as knowing that 
something was going to happen before it occurred, and he 
described a number of examples.  On examination he 
demonstrated a flat affect, which the psychologist described 
as normal for the veteran.  He denied any suicidal or 
homicidal ideation.  The psychologist, the director of the 
PTSD Clinical Team, provided a diagnosis of a schizoid 
personality disorder and post-traumatic stress symptoms, but 
stated that the symptoms were subthreshold for PTSD.  The 
examiner also noted that further therapy was not in order, 
given that the veteran was neither psychologically minded nor 
insightful.  In October 1999 his psychiatrist prescribed 
antipsychotic medication to address his "ESP" experiences 
or paranoid ideation.  

In December 1999 the treating physician noted that the 
veteran used a Neoprene sleeve for his right knee.  On 
examination there was no instability, effusion, redness, or 
local heat.  He had full extension with minimal retropatellar 
crepitus.  The physician reviewed an April 1999 X-ray study, 
which he characterized as unremarkable. 

A January 2000 treatment record reveals that the veteran was 
not sure of the status of his depression or anxiety, but he 
denied any suicidal or homicidal ideation.  He expressed 
moderate anger about Vietnam, but was comfortable as long as 
he was in control.  The examiner noted a full range of affect 
and that the veteran was more euthymic than usual.  

In conjunction with a February 2000 VA orthopedic examination 
the veteran reported having pain and stiffness in the right 
knee that was aggravated with activity, and that he 
continually wore a brace on the right knee.  He stated that 
he had to climb grain elevators in his employment and that he 
had to use his arms to pull himself up, rather than his legs, 
due to knee pain.  He also complained of a popping sensation 
that had not previously occurred.  

Examination revealed a well-healed scar from the prior 
meniscectomy.  The range of motion was from zero degrees of 
extension to flexion of 140 degrees.  The medial and lateral 
collateral ligaments were intact, as were the anterior and 
posterior cruciate ligaments.  During the pivot shift test 
the veteran visibly winced and jumped with external rotation, 
and less so on internal rotation.  There was no evidence of 
locking and patellar manipulation was minimally tender on the 
right.  The patellar inhibition test was negative.  On stress 
testing the veteran was able to complete 10 extensions with 
minimal difficulty, but with a 20 pound weight he was able to 
perform only four extensions.  He was able to do some half 
knee bends, but was reluctant to perform deep knee bends 
because of pain in the right knee.  The examiner provided a 
diagnosis of status post meniscectomy with moderate 
degenerative changes of the right knee.  The examiner also 
stated that the veteran experienced a loss of 70 degrees of 
flexion due to pain.  The examiner referenced a January 2000 
X-ray study of the right knee that had revealed minimal 
degenerative disease, but no other abnormalities.  

During a February 2000 VA psychiatric examination the veteran 
complained of recurring intrusive thoughts, images, and 
distressing dreams of his Vietnam experiences.  He avoided 
any stimulus of the intrusive thoughts, flashbacks, or 
nightmares.  He continued to have sleep disturbance, sleeping 
only four hours per night, and worked 15 hours per day.  He 
also expressed feelings of detachment and estrangement, even 
from members of his own family, but had been married for 
32 years and had four adult children.  He avoided crowds and 
disliked Asians and would not allow himself to be in a 
situation in which he was not in control.  He did not allow 
people to be behind him when he did not know what they were 
doing, and was distressed by loud noise.  He tried to remain 
busy at all times in order to avoid intrusive thoughts and 
did not make friends easily because of his lack of trust.  He 
continued to believe that he had prescient capabilities to 
predict future events.  He was able to work effectively as a 
chief mechanic and supervisor in a large company and traveled 
extensively for his job.  

On examination his memory was good for recent and remote 
events, except Vietnam; his judgment was good; his insight 
was fair; and his affect was flattened, although he 
experienced anger.  He was oriented to all spheres and 
provided information readily, but the examiner found that he 
was not jovial or that he engaged in conversation easily.  He 
denied suicidal or homicidal ideas or impulses.  The examiner 
provided diagnoses of PTSD, chronic, and a depressive 
disorder, not otherwise specified.  The examiner, who had 
reviewed the claims file, stated that his examination had not 
revealed any evidence of a personality disorder.  The 
examiner stated that the veteran had difficulty finding and 
maintaining friends and relationships due to PTSD, and 
provided a GAF score of 60.  The examiner further stated that 
although the veteran was successful in his occupation, he 
continued to pay a high toll in emotional distress and 
psychosocial estrangement.  

VA treatment records indicate that examination of the right 
knee in April 2000 revealed tenderness to palpation about the 
right tibial tubercle and some crepitus, which the physician 
attributed to prepatellar tendon bursitis at the tibial 
tubercle.  

Laws and Regulations

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).

The Board notes that in May 1997 the RO asked the veteran to 
submit all evidence of treatment related to the claimed 
disabilities.  The veteran reported having undergone multiple 
examinations by a service department medical facility in 
conjunction with an Agent Orange study.  There is no 
indication, however, that those examinations document the 
severity of the right knee or psychiatric disabilities 
contemporaneous to or since the initiation of the claims for 
service connection.  The Board finds, therefore, that the 
reports of the examinations are not relevant to the issues on 
appeal.

The veteran has not reported having received any treatment 
for his service-connected disorders other than the treatment 
he received at the VAMC.  The records of that treatment are 
in file.  In addition, the RO provided him VA examinations in 
August 1997 and February 2000.  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
claims.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claims and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in October 
1997.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claims and appeals have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Knee Disorder

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

In accordance with Diagnostic Code 5259, a 10 percent rating 
applies for removal of the semilunar cartilage of the knee, 
if the disorder is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a noncompensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

The right knee disorder is manifested by degenerative 
changes, pain, stiffness, crepitus, and objectively 
demonstrated range of motion from zero to 140 degrees.  The 
normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  The Board notes that the veteran has asserted that he 
must wear a brace on the right knee due to instability.  
Multiple examinations, however, have failed to reveal any 
instability in the right knee.  The Board finds, therefore, 
that the manifestations of the right knee disability do not 
include instability.

Degenerative arthritis is to be rated based on limitation of 
motion.  A disability rating in excess of 10 percent based on 
limitation of motion requires that flexion of the knee be 
limited to 30 degrees or that extension be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
and 5261.  The evidence shows that the objectively 
demonstrated range of motion of the right knee, including any 
limitation of motion due to pain, is not limited to 
30 degrees of flexion or 15 degrees of extension.  The 
veteran was able to fully flex and extend the knee, without 
evidence of pain.  DeLuca, 8 Vet. App. at 202.  The Board 
finds, therefore, that entitlement to a disability rating in 
excess of 10 percent based on objectively demonstrated 
limitation of motion is not warranted.

Since service connection was established in October 1997, the 
right knee disorder has been rated under Diagnostic Code 5259 
for the removal of the semilunar cartilage of the knee.  That 
diagnostic code provides a maximum 10 percent rating for 
removal of the semilunar cartilage.  Because the maximum 
available rating under that diagnostic code has been 
assigned, consideration of the rating criteria relevant to 
that diagnostic code does not result in a higher rating.

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in a major joint that 
is non-compensable based on limitation of motion.  A 
10 percent rating is currently in effect for the right knee 
disorder under Diagnostic Code 5259.  The regulations 
prohibit the assignment of multiple ratings for the same 
manifestations of disability.  38 C.F.R. § 4.14.  The Board 
finds, therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a higher disability 
rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The right knee disorder results in pain and limited 
endurance of the joint.  Diagnostic Code 5259, under which 
the right knee disorder is rated, is not based solely on 
limitation of motion and the maximum rating assigned under 
that diagnostic code incorporates all of the functional 
limitations resulting from removal of the semilunar 
cartilage.  VAOPGCPREC 9-98.  

The VA examiner in February 2000 equated the functional 
limitations caused by the right knee disability to a loss of 
70 degrees of flexion in the knee.  Because the normal range 
of motion of the knee is from zero degrees of extension to 
140 degrees of flexion, a loss of 70 degrees of flexion would 
result in flexion from zero to 70 degrees.  38 C.F.R. § 4.71, 
Plate II.  In accordance with Diagnostic Code 5260, a rating 
in excess of 10 percent requires evidence indicating that the 
functional limitations are equivalent to flexion being 
reduced to 30 degrees.  Because the functional limitations 
are equivalent to reduced flexion to no less than 70 degrees, 
the Board finds that consideration of any additional 
functional limitations due to the degenerative changes does 
not result in a higher rating.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  As previously stated, the 
evidence does not show that the right knee disorder is 
manifested by any instability.  The Board finds, therefore, 
that separate ratings are not warranted.

The minimum compensable rating for the joint, which is 
10 percent, has been assigned under Diagnostic Code 5259.  
The consideration of an increased rating based on the 
provisions of 38 C.F.R. § 4.59 is not warranted, since the 
veteran is in receipt of the minimum compensable evaluation 
for arthritis of the knee.  

For the reasons shown above, the Board finds that the 
criteria for a disability rating in excess of 10 percent have 
not been met since the initiation of the veteran's claim for 
service connection.  Fenderson, 12 Vet. App. at 119.  The 
Board has determined, therefore, that the preponderance of 
the evidence is against the appeal to establish entitlement 
to a disability rating in excess of 10 percent for right knee 
status post meniscectomy.  

PTSD

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126.

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The Board has reviewed the evidence of record and finds that 
a disability rating of 30 percent for PTSD is warranted.  The 
evidence shows that the disorder is manifested by a flattened 
affect, depression, anxiety, anger and irritability, sleep 
disturbance, and social isolation.  The criteria for a 
30 percent rating include depressed mood, anxiety, or a 
chronic sleep impairment.  The Board finds, therefore, that 
the criteria for a 30 percent rating have been met since the 
initiation of the veteran's claim for service connection.  
Fenderson, 12 Vet. App. at 119.

The Board further finds that the criteria for a rating in 
excess of 30 percent have not been met.  Although he has 
demonstrated a flattened affect, there is no indication that 
the flattened affect has resulted in any reduced reliability 
or productivity.  The veteran has been employed in the same 
position for many years and apparently has a very responsible 
position with his employer, and there is no indication that 
any of his psychiatric symptoms have significantly impaired 
his industrial functioning.  There is no evidence of abnormal 
speech, panic attacks, difficulty in understanding complex 
commands, impairment of memory, impaired judgment, or 
impaired abstract thinking.  Although he may experience 
disturbances of motivation and mood, there is no indication 
that the symptoms result in an impairment higher than that 
contemplated by the 30 percent rating, which includes 
depressed mood as a criteria.  

The evidence indicates that the veteran also has difficulty 
in establishing and maintaining effective social 
relationships, in that he does not trust anyone outside his 
immediate family and is socially isolated, but he has 
apparently been able to establish and maintain effective work 
relationships.  Because his social isolation does not appear 
to have resulted in any industrial impairment, consideration 
of that symptom does not result in a finding that the 
criteria for the 50 percent rating are met.  38 C.F.R. 
§ 4.126.  The Board has determined, therefore, that the 
criteria for a 50 percent rating are not met.  Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992) (in granting an 
increased rating, the Board must explain why a higher rating 
is not warranted).


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for right knee status post meniscectomy 
is denied.

A disability rating of 30 percent for PTSD is granted 
effective with the date of the veteran's claim for service 
connection, subject to the laws and regulations governing the 
payment of monetary awards.




		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

